Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150103897 A1) in view of Li et al. (US 20200236376 A1).
Re claim 1, Kim discloses an image decoding method comprising: generating a merge candidate list for a current block; 
selecting one of merge candidates included in the merge candidate list (Kim: Fig. 4, step S431; paragraph [0098]); and 
performing motion compensation for the current block on the basis of motion information of the selected merge candidate (Kim: Fig. 4, step S433; paragraph [0098]), 
wherein when the current block is included in a merge processing region, the motion information table is not updated while blocks included in the merge processing region are decoded (Kim: paragraph [0146], specific region; paragraphs [0138]-[0139], availability for the motion information of the neighboring 
Kim does not specifically disclose that the merge candidate list includes a merge candidate derived on the basis of a motion information table.  However, Li discloses a method and apparatus for video coding, wherein FIG. 15 shows a table (1500) of inter prediction modes (inter modes) that can be used within a merge sharing region (Li: paragraph [0180]).  Motion information can be generated when one of those inter modes is used for encoding/decoding a sub-block within a merge sharing region (Li: paragraph [0180]).  The motion information might be used for updating an HMVP table (Li: paragraph [0180]).  The inter modes in the table (1500) can be separated into two categories: merge/skip mode and AMVP mode (Li: paragraph [0180]).  Since Kim and Li relate to formation of motion candidate lists, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the list creation techniques of Li with the system of Kim in order to reduce computational cost (Li: paragraph [0189]). 
Re claim 2, Kim discloses that after decoding of the current block is completed, the motion information table is not updated with motion information of the current block (Kim: Fig. 11, block availability information reset (step S1120) after determining block availability of corresponding neighboring block (step S1110)).
Re claim 3, Kim does not specifically disclose that whether to update the motion information table with motion information of the current block is determined based on a position of the current block in the merge processing region.  However, Li discloses that, in some scenarios, a merge candidate at a candidate position may be unavailable (Li: paragraph [0110]).  Since Kim and Li relate to formation of motion candidate lists, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the list creation techniques of Li with the system of Kim in order to reduce computational cost (Li: paragraph [0189]).
Re claim 5, Kim does not specifically disclose, based on whether a motion information candidate identical to the motion information of the current block is present in the motion information table, it is 
Claim 8 recites the corresponding encoding method for generating the data decoded by the decoding method of claim 1.  Encoding and decoding are known within the art to be inverse operations.  Kim discloses both encoding and decoding (Kim: paragraph [0001]).  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 8.  Accordingly, claim 8 has been analyzed and rejected with respect to claim 1 above.
Claim 9 has been analyzed and rejected with respect to claim 2 above.
Claim 10 has been analyzed and rejected with respect to claim 3 above.
Claim 12 has been analyzed and rejected with respect to claim 5 above.
Claim 15 recites the corresponding decoding device for implementing the decoding method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 15.  Accordingly, claim 15 has been analyzed and rejected with respect to claim 1 above.

Allowable Subject Matter
Claims 4, 6, 7, 11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482